        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 1 of 16




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DATAWIDGET, LLC,                               :
                                               :     Civil Action No._______
                            Plaintiff,         :
                                               :
                  v.                           :
                                               :
THE ROCKET SCIENCE GROUP,                      :
LLC,                                           :      JURY TRIAL REQUESTED
d/b/a MAILCHIMP,                               :
                                               :
                            Defendant.         :
               COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff, DataWidget, LLC, by and through its attorneys, for its Complaint

for Patent Infringement against defendant, The Rocket Science Group, LLC d/b/a

MailChimp, alleges as follows:

                         PRELIMINARY STATEMENT

      1.     This is an action for patent infringement arising under the patent laws

of the United States, Title 35, Section 101 et seq., United States Code.

                                         PARTIES

      2.     Plaintiff, DataWidget, LLC f/k/a Elford LLC (“DataWidget”), is a

limited liability company organized and existing under the laws of Arizona, with its

principal place of business in Scottsdale, Arizona. DataWidget possesses a limited
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 2 of 16




license to U.S. Patent No. 10,102,557 (“the ’557 Patent”), including the right to sue

for past, present, and future infringements.

      3.     Defendant The Rocket Science Group, LLC d/b/a MailChimp

(“MailChimp”) is a Georgia limited liability company with its principal place of

business in Atlanta, Georgia.

      4.     Non-party Compact Information Systems, Inc. (“Compact”), is a

Washington corporation with a principal place of business in Redmond, Washington.

      5.     Non-party Mailers Haven, LLC (“Mailers Haven”) is a limited liability

company organized under the laws of the State of California with a principal place

of business in Valencia, California.

      6.     Non-party Accudata Integrated Marketing, Inc. (“Accudata”) is a

Florida corporation with a principal place of business in Fort Myers, Florida.

      7.     Non-party USAData, Inc. (“USAData”) is a New York corporation

with a principal place of business in New York, New York.

                                 JURISDICTION

      8.     This action arises under the Patent Act, 35 U.S.C. § 101 et seq. This

Court has original jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).




                                          2
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 3 of 16




      9.     Personal jurisdiction over Defendant is proper in this District because

Defendant used and sold access to a system in the District that infringes upon the

‘557 Patent. Further, Defendant’s conduct has established minimum contacts within

the District such that the exercise of jurisdiction over Defendant would not offend

traditional notions of fair play and substantial justice.

                                       VENUE

      10.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b)

because Defendant has a regular and established place of business in this District

and has committed acts of patent infringement within this District.

                                        FACTS

                                   The ‘557 Patent

      11.    The ’557 Patent, entitled SYSTEM AND METHOD FOR SELLING

CUSTOMER-SPECIFIC DATA SUBSETS ON A THIRD-PARTY WEBSITE

USING A WEB WIDGET, was duly and legally issued on October 16, 2018, and

names Joel Brown as the inventor. Attached as Exhibit 1 and incorporated herein is

a true and correct copy of the October 7, 2019 letter sent to The Rocket Science

Group, LLC d/b/a MailChimp, which includes a copy of the ’557 Patent.

      12.    Joel Brown assigned his rights to the ‘557 Patent to DataWidget, a

company that employs his father, Graham Brown.


                                            3
         Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 4 of 16




       13.    First, Joel Brown assigned to Eprintwerx International, LLC

(“Eprintwerx”), the right to use the ‘557 Patent in its business, which involves

working with e-commerce vendors and e-commerce platform builders to help them

develop web-to-print and direct-mail solutions. Entities like Compact, Accudata,

and Mailers Haven operate in direct competition with Eprintwerx.

       14.    Second, Joel Brown assigned to DataWidget f/k/a Elford LLC, the right

to enforce the ‘557 Patent, including the right to initiate enforcement proceedings,

file lawsuits, and offer limited licenses.1

       15.    By assignment, DataWidget owns certain rights under the ‘557 Patent,

including enforcement rights.

       16.    The system described in the ’557 Patent comprises a system for selling

individually-tailored customer-specific data subsets (for example mailing lists used

in direct-mail campaigns) on a third-party website using a data seller widget.

       17.    This system involves several aspects, including2:

              a. An entity that stores data on a server and sells that data (the “Data

                  Seller”);




1
 Effective January 23, 2020, Elford LLC changed its name to DataWidget LLC.
2
 The description of the ‘557 Patent throughout the complaint are for narrative purposes only;
Exhibit 1 describes fully each claim of the ‘557 Patent.

                                               4
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 5 of 16




            b. An entity that offers to sell printing services (including direct-mail

               campaigns) to customers through an e-commerce website (the

               “Vendor”) or a software development entity (the “Platform

               Builder”) that builds e-commerce platforms that can be licensed to

               the Vendor; and

            c. A data extraction widget (the “Widget”) that allows a customer to

               view, extract, and cause data to be downloaded from the Data

               Seller’s database, purchase the data from the Vendor and

               simultaneously purchase printing services from the Vendor Seller’s

               dataset, view and query data, and order and extract subsets of that

               data.

      18.   The Widget is a piece of software, that can be integrated into a

webpage, that allows a customer to view and query the Data Seller’s database

contents from the Vendor’s webpage and to purchase data subsets from the Vendor’s

webpage.

      19.   The ‘557 Patent creates a system where the Vendor or Platform Builder,

such as MailChimp, can integrate the Widget into a website, giving customers a

seamless experience when accessing and querying the Data Seller’s data,

determining which data the customer would like to purchase (or license), paying for


                                         5
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 6 of 16




that data, downloading the desired data, and ordering printing services from the

Vendor in a single transaction (often with the data, such as names and addresses,

applied to the printing services).

      20.     As a result, the ‘557 Patent is extremely useful to individual customers,

business customers, and franchisors because it increases efficiency, allowing

customers to simultaneously identify relevant data sets, purchase or license data sets,

and purchase printing services.

      21.     Eprintwerx licenses its technology, including customized versions of

the Widget, to Platform Builders, Vendors, and Data Sellers, allowing them to

operate the system comprising the ‘557 Patent, which allows the Platform Builders

and Vendors to better serve their customers.

      22.     The ’557 Patent is valid and enforceable.

      Compact Copies the Widget to Aid Infringement of the ‘557 Patent

      23.     Upon information and belief, some time after November 20, 2009,

Compact developed a software application that performs the same functions as the

Widget and began selling, and/or licensing the use of the software identical to or

functionally equivalent to the Widget to e-commerce vendors and “plugin

providers.”




                                           6
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 7 of 16




      24.    Plugin providers are entities like Accudata, Mailers Haven, and

USAData that: 1) sell and/or license the use of applications that perform the same

functions as the Widget to e-commerce vendors; and 2) provide mechanisms for e-

commerce vendors to give the e-commerce vendors’ customers access to databases

owned by data sellers.

      25.    Upon information and belief, Compact has been aware of the ‘557

Patent for many years and has knowingly and wilfully continued to sell and/or

license a software application that serves no other purpose than to be implemented

into systems that infringe upon the ‘557 Patent.

      26.    Compact and Mailers Haven were put on notice of the pending

application for the ‘557 Patent as early as January 20, 2010 and were informed of

the belief that Compact had copied or was actively working to copy the widget

described in the ‘557 Patent. A copy of the January 20, 2010 letter that was sent is

attached as Exhibit 2.

      27.    Upon information and belief, Compact built and operates software that

replicates the functions of the widget described in the ‘557 Patent. This software is

maintained together with the data on Compact’s servers.




                                         7
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 8 of 16




      28.     Compact permits the license and sale of its data through licenses it

grants to other data sellers (such as Accudata and Mailers Haven), plugin providers

(such as MailChimp), and vendors.

 Accudata, Mailers Haven, USAData, and Compact Customize Applications
                   Solely for use in Infringing Systems.

      29.     Upon information and belief, Accudata is owned by and/or controlled

by Compact.

      30.     Like Compact, USAData, Accudata, and Mailers Haven sell and/or

license software applications that serve no purpose other than to be implemented

into systems that infringe upon the ‘557 Patent. Upon information and belief, the

Accudata and Mailers Haven license the software applications built to infringe upon

the ‘557 Patent from Compact and resell the data provided from Compact.

      31.     These software applications are specifically designed to be integrated

into e-commerce websites so that those websites’ customers can view data, purchase

data, and purchase printing services from a single website in a single transaction.

      32.     USAData, Accudata, and Mailers Haven will customize these

applications for different e-commerce vendors.

      33.     Upon information and belief, Compact, USAData, Accudata, and

Mailers Haven store their data on at least one database server.



                                          8
        Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 9 of 16




      34.    USAData, Accudata, and Mailers Haven sell the data in their

database(s) to customers through e-commerce vendors and perform the role of Data

Sellers as described in the ‘557 Patent.

      MailChimp Operates a System that Infringes upon the ‘557 Patent.

      35.    MailChimp is an e-commerce vendor that operates the website

www.mailchimp.com and offers printing, direct-mail, and other services to targeted

to businesses.

      36.    Upon information and belief MailChimp partners with data sellers like

USAData, Accudata, and Mailers Haven to provide data to MailChimp’s customers.

      37.    Upon information and belief, MailChimp installed and/or integrated

into its website a software application built by a data seller such as USAData,

Accudata and/or Compact that replicates substantially the features of the Widget in

the ‘557 Patent.

      38.    Upon information and belief, the software application within

MailChimp’s website is configured to:

             a. Have a direct connection between the software application and

                   MailChimp’s server(s);

             b. Have a direct connection between the software application and a

                   data seller’s server(s), which allows MailChimp’s customer to


                                            9
       Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 10 of 16




                 directly query a data seller’s database(s) using their existing

                 customers to formulate a model of preferred geographic and

                 demographic characteristics;

              c. Have a direct connection between a data seller’s server(s) and

                 MailChimp’s server(s), which informs MailChimp of the

                 quantity/type of data its customer is purchasing in order to provide

                 a sales price for that data; and

              d. Allow MailChimp’s customers to search a data seller’s databases

                 using their existing customers to formulate a model of preferred

                 geographic and demographic characteristics, purchase a subset of

                 data, and order printing services in the same transaction, all from

                 MailChimp’s website.

      39.     MailChimp allows customers to use its website to search a data seller’s

database using their existing customers to formulate a model of preferred geographic

and demographic characteristics, purchase data, and order printing services and

charges customers for those products and services.

      40.     Through operation of its website, MailChimp both uses a system that

infringes upon the ‘557 Patent and sells or grants access to that system in order to

make sales.


                                           10
          Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 11 of 16




              DataWidget Notified Defendant and Others of Their Infringing
                                    Conduct

       41.     On October 7, 2019, DataWidget notified Defendant MailChimp of the

existence of the patent application that resulted in the ’557 Patent.

       42.     Defendant was sent a copy of the ‘557 Patent and informed of the nature

and scope of DataWidget’s rights.        See Exhibit 1, October 7, 2019 letter to

MailChimp.

       43.     DataWidget’s October 7, 2019 explained its concern that MailChimp

and other e-commerce vendors may be operating systems that infringe upon the ‘557

patent.      DataWidget requested that MailChimp participate in DataWidget’s

investigation into potential infringement, but Defendant declined to participate.

       44.     Thus, since at least October 7, 2019, MailChimp had actual knowledge

of the ‘557 Patent.

       45.     Upon information and belief, MailChimp, Compact, and Accudata

continue to infringe upon the ‘557 Patent.

                     COUNT ONE AGAINST MAILCHIMP
                (Direct Infringement of U.S. Patent No. 10,102,557)

       46.     DataWidget incorporates the allegations of the foregoing paragraphs as

if fully set forth herein.




                                          11
            Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 12 of 16




        47.     Upon information and belief, MailChimp has and continues to infringe

the ’557 Patent by making, using, or selling, and/or offering for sale a system in the

United States that embodies or uses the inventions claimed in the ’557 Patent.

        48.     Upon information and belief, MailChimp permits customers to use its

website, including a software application integrated within its website to search

datasets, purchase subsets of that data, and also purchase printing services in the

same transaction.

        49.     MailChimp has thus directly (either literally or under the Doctrine of

Equivalents) infringed claim 1 of the ’557 Patent by making, using, selling, offering

to sell, or importing, without authority, systems that are covered by the claims of the

’557 Patent.

        50.     As a result of MailChimp’s infringement of the ’557 Patent,

DataWidget has been and continues to be damaged in an amount to be determined

at trial.

        51.     DataWidget has suffered irreparable injury for which there is no

adequate remedy at law and will continue to suffer such irreparable injury unless

MailChimp’s infringement of the ’557 Patent is enjoined by this Court.




                                           12
          Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 13 of 16




      52.     MailChimp does not have a valid license or other authorization to make,

use, offer for sale, sell, or import the inventions covered by the claims of the ’557

Patent.

      53.     MailChimp’s infringement of the ’557 Patent is exceptional and entitles

DataWidget to enhanced damages and reasonable attorneys’ fees incurred in

prosecuting this action under 35 U.S.C. §§ 284 - 285.

      WHEREFORE, Plaintiff, DataWidget, LLC, requests judgment against

Defendant, The Rocket Science Group, LLC, d/b/a MailChimp as follows:

      1.      Adjudging that Defendant, The Rocket Science Group, LLC, d/b/a

MailChimp, has infringed the ’557 Patent in violation of 35 U.S.C. § 271(a);

      2.      Enjoining Defendant, The Rocket Science Group, LLC, d/b/a

MailChimp, its employees, agents, officers, directors, attorneys, successors,

affiliates, subsidiaries and assigns, and all of those in active concert and participation

with any of the foregoing persons or entities from infringing, contributing to the

infringement of, or inducing infringement of the ’557 Patent;

      3.      Ordering Defendant, The Rocket Science Group, LLC, d/b/a

MailChimp, to account and pay damages adequate to compensate Plaintiff,

DataWidget, LLC, for Defendant’s infringement of the ’557 Patent, in at least the




                                           13
       Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 14 of 16




amount of a reasonable royalty, in addition to pre-judgment and post-judgment

interest and costs, pursuant to 35 U.S.C. § 284;

      4.     Increasing the damages award up to three times the actual amount

assessed, pursuant to 35 U.S.C. § 284;

      5.     Finding this case exceptional and awarding Plaintiff, DataWidget,

LLC, enhanced damages and its reasonable attorneys’ fees, pursuant to 35 U.S.C. §§

284 - 285; and,

      6.     Awarding DataWidget such other and further relief as this Court deems

just and proper.

                         DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff,

DataWidget, LLC, hereby demands trial by jury on all issues raised by the

Complaint.

      Submitted this 16th day of July, 2020.

                                         HUFF, POWELL & BAILEY, LLC

                                         /s/ Max M. Wallace II
                                         Daniel J. Huff
                                         Ga. Bar No. 374860
                                         Max M. Wallace II
                                         Ga. Bar No. 808564




                                           14
      Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 15 of 16




999 Peachtree Street, NE          Counsel for DataWidget, LLC
Suite 950
Atlanta, Georgia 30309
(404) 892-4022
(404) 892-4033 (Fax)
dhuff@huffpowellbailey.com
mwallace@huffpowellbailey.com


                                         Pro Hac Vice Application
                                         Forthcoming

                                         Koley Jessen P.C., L.L.O.

                                         Gregory C. Scaglione
                                         Ne. Bar No. 19368
                                         Andrew S. Tugan
                                         Ne. Bar No. 26917
One Pacific Place, Suite 800
1125 South 103rd Street
Omaha, NE 68124-1079
(402) 390-9500
(402) 390-9005 (facsimile)
Greg.scaglione@koleyjessen.com
Andrew.tugan@koleyjessen.com




                                    15
      Case 1:20-cv-02961-SDG Document 1 Filed 07/16/20 Page 16 of 16




                       CERTIFICATE OF SERVICE

     I hereby certify that I have this day electronically filed the foregoing

COMPLAINT FOR PATENT INFRINGEMENT with the Clerk of Court using the

CM/EMF system in Times New Roman 14-point font.



     This the 16th day of July, 2020.

                                        HUFF, POWELL & BAILEY, LLC

                                        /s/ Max M. Wallace II
                                        Daniel J. Huff
                                        Ga. Bar No. 374860
                                        Max M. Wallace II
                                        Ga. Bar No. 808564
                                        Counsel for DataWidget, LLC
999 Peachtree Street, NE
Suite 950
Atlanta, Georgia 30309
(404) 892-4022
(404) 892-4033 (Fax)




                                         16
